Rombauer, J.,
delivered the opinion of the court.
This cause is identical in all its features, with Knox City v. Thompson (ante, p. 523), wherein the same town is the plaintiff and William T. Thompson is the defendant. The only difference between the two-cases is that in the latter case, the license tax sought to-be enforced was one that imposed upon the defendant a charge of two dollars per six calendar months for the privilege of running a wagon for hire, and in this it is one that imposed upon the defendant a charge of two dollars and fifty cents per annum, for keeping a public scale.
In conformity with our ruling in the above case the judgment- of the trial court in this case must
be affirmed, and is affirmed
with the concurrence of all the judges.